Citation Nr: 0843081	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  00-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent 
for post traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than July 25, 
2006, for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York. 

The issue of entitlement to an initial rating greater than 70 
percent for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran is shown to have been unemployable as a result of 
PTSD for specified periods of time between January 1999 and 
July 2006. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met for 
specified periods of time between January 1999 and July 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 4.16 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2008)).

Given the decision of the Board set forth below, the notice 
requirements of 38 U.S.C.A. § 5103(a) for the veteran's claim 
for an effective date earlier than July 25, 2006, for the 
award of TDIU due to service-connected disability, have been 
met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA treatment, examination and hospital 
records. There is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.

TDIU

Legal Criteria 

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341. 

Analysis
 
Based upon the evidence of record, the Board concludes that 
the veteran was unemployable as a result of his service-
connected PTSD for periods of time between the date of the 
grant of service connection, January 5, 1999, and the current 
effective date TDIU was granted, July 25, 2006. The veteran's 
Social Security Earnings Statement indicates that he had only 
marginal employment in 1999, 2000, 2004, and 2005. VA 
treatment records document the chronic functional impairment 
attributable to the service-connected PTSD since January 
1999. The Board finds that his inability to obtain and 
maintain gainful employment at times from January 1999 and 
July 2006 in large part was as consequence of the 
manifestations of his psychiatric condition. Resolving the 
benefit of the doubt in the veteran's favor, the schedular 
rating criteria for TDIU consideration under 38 C.F.R. 
§ 4.16(a) are met as the persuasive evidence shows the 
veteran is unemployable because of his service-connected 
disability, subject to the further development requested in 
the Remand section of this decision. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 4.16.

. 
ORDER

Entitlement to TDIU for specified periods between January 
1999 and July 2006 is granted, subject to the regulations 
governing the payment of monetary awards.


REMAND

As noted above, the veteran is entitled to TDIU for yet 
identified periods of time between January 1999 and July 
2006. Further development of this issue is necessary. Also, 
prior to a final decision as to the claim for an initial 
rating greater than 70 percent for PTSD, copies of all 
outstanding treatment records and a psychiatric examination 
are needed. Accordingly, the case is remanded for the 
following actions:


1.  The RO/AMC should request copies of 
all outstanding records of treatment 
received by the veteran for PTSD from 
VA and non-VA medical providers.

2.  The RO/AMC should request 
additional information from the veteran 
and his representative regarding the 
veteran's employment from January 1999 
to July 2006. With consideration of 
this information and a review of VA 
treatment records for this period, 
awards of TDIU should be made as 
appropriate.

	3.  The RO/AMC should arrange for a VA 
psychiatric 	examination to determine the 
nature and severity of his 	service 
connected disability.  The reviewer is 
asked to 	report on the presence or 
absence of the specific 	symptoms in 
the general rating formula for mental 
	disorders.  The examiner should also 
comment on the 	degree, if any, of 
industrial/occupational and social 
	impairment produced by the PTSD.  The 
examiner 	must review the additional 
medical records and assign 	a GAF, if 
possible, and explain what the assigned 
	score represents.  The examiner should 
provide an 	opinion concerning the impact 
of the 	service-connected PTSD on the 
veteran's ability to 	work.  A complete 
rationale for any opinion expressed 	must 
be provided.  The claims folder should be 
made 	available to the examiner for 
review in conjunction 	with the 
examination and the examiner should 
	acknowledge such review in the 
examination report.

4.  After the development requested above 
has been completed to the extent possible 
and undertaking any additional 
development deemed necessary, the AMC/RO 
should again review the record.  If any 
issue on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




